Citation Nr: 0500175	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  02-06 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of injury to 
the right thumb, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

In May 2003, a Travel Board hearing before the undersigned 
Veterans Law Judge was held.  In November 2003 the veteran 
was advised by the Board that the hearing tape was inaudible 
and that a transcript could not be obtained.  He did not 
respond to the Board's offer to schedule another hearing.  
However, the Board notes that a transcript of the May 2003 
hearing was in fact prepared, and while it does reflect that 
some of the testimony was inaudible, a significant portion of 
the testimony has been recorded.  


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished.

2.  The veteran's right thumb injury is not productive of 
arthritis or inability to move the thumb.

3.  The veteran's thumb movements are full, but weakened and 
slow; there is a gap of less than one inch (2.5 cm) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of right thumb injury have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5152, 5224, 5228 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the statement of the case, 
supplemental statement of the case, and letters dated in May 
2001 and September 2001 from the RO, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the Board notes that the veteran was 
provided with a VCAA letter prior to the initial adjudication 
of his claim.  In addition, when indicated, the veteran was 
provided additional information by the RO.  In the Board's 
opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

Service medical records contain no records pertaining to 
treatment or X-ray study of a right thumb disorder.  At the 
time of the veteran's discharge, a history of contusion of 
the right hand was recorded, as was a notation of 
"arthritis" of the right first metacarpal.  In a March 1946 
rating action, service connection for arthritis of the right 
first metacarpal was granted.  A 10 percent rating, effective 
February 14, 1946, was assigned.  Following VA examination 
(which included a negative X-ray study of the right thumb) 
and review of service medical records, the RO, in a June 1951 
rating decision, reduced this award to zero percent, 
effective August 28, 1951.  In October 1992 the veteran filed 
a claim for an increased rating for this disability and in a 
November 1992 rating action the RO denied the claim.  On 
December 27, 2000, the veteran filed the instant claim for an 
increased rating for his right thumb injury.  

Progress Notes from the VA Medical Center in Mountain Home, 
Tennessee, which are dated from January 1999 to March 2001, 
do not note any treatment of the veteran's right thumb or 
hand.

In May 2001 the veteran underwent a VA examination.  The 
examiner did not have an opportunity to review the claims 
file but VA medical records from Mountain Home, Tennessee, 
were reviewed.  The exam report notes the veteran's 
complaints that his right hand has always bothered him some 
but that in the last several years the problems have become 
more frequent and severe.  He described stiffness and pain in 
his right hand, as well as lack of range of motion and 
difficulty doing fine tasks with his right hand.  He stated 
that he now does most things with his nondominant left hand.  
He did not describe erythema, edema or swelling of the hand, 
joints, or fingers of the right hand.  Examination revealed 
that the wrist was architecturally normal; there was no 
edema, erythema or effusion.  Tinel's sign and Phallen's sign 
were both negative.  There was full range of motion and the 
alignment of the wrist, metacarpals, and fingers was intact.  
There was some mild tenderness over the joint structures but 
there were no Heberden's or Bouchard's nodes of the ring or 
small fingers.  The thumb was architecturally normal.  The 
veteran had some difficulty with the folding of the distal 
portions of the fingertips into the palmar surface; he lacked 
one-half inch of space between the index finger and the 
palmar surface and one centimeter of space between the middle 
finger and the palmar surface.  These fingers were able to be 
passively folded into the palmar surface with some 
discomfort.  There were no sensory deficits of the radial, 
ulnar, or median nerves of the right hand.  There was no 
evidence of wasting, atrophy or joint instability of the 
right hand.  The basilar area of the thumb was completely 
stable.  Shuck test was negative, but there was some mild 
tenderness on palpation of the carpal metacarpal joint of the 
thumb.  There was no edema, erythema, or effusion of this 
joint and no crepitus was present with range of motion.  
There was also no evidence of midcarpal instability.  X-ray 
studies of the right wrist and hand showed no bone, joint, or 
soft tissue abnormality.  The diagnosis was history of injury 
to the right hand with present complaints of pain and lack of 
range of motion; there was increased fatigability and lack of 
endurance, but no x-ray evidence of degenerative changes; 
there was clinical examination evidence of tenderness and 
lack of range of motion of the right hand.

In a July 2001 rating decision, the RO recharacterized the 
disability as "residuals of contusion" of the right thumb 
and increased the evaluation to 10 percent, effective 
December 27, 2000, the date of the veteran's claim for an 
increased rating.

The veteran underwent another VA examination in October 2001.  
The report of that examination notes that although the claims 
file was not available for review, the veteran's medical 
records were available and were reviewed.  Examination 
revealed a slight, hard, bony swelling, less than 0.5 cm, 
which was located at the base of the second and third 
metacarpal bones of the right hand on the dorsal surface.  
This bony-like swelling was very tender to touch.  
Neurovascular exam was unremarkable and the veteran had good 
sensation at the fingertips.  There was neither muscle 
wasting nor atrophy.  Right finger muscle strength was 4/5 
compared to 5/5 for the left.  The veteran had full range of 
motion of the right fingers; however, the range of motion was 
slow and the veteran showed evidence of pain and discomfort 
during the range of motion testing.  He was able to 
completely fold his fingers and he had complete flexion of 
the thumb.  The thumb was able to touch his hypothenar area 
and the base of the little finger.  The thumb was also able 
to touch the tips of all of his fingers.  The veteran was 
able to hold a piece of paper between his thumb and index 
finger, but his grip was definitely looser than the left (3/5 
on the right compared to 5/5 on the left).  Right hand 
strength was 3/5 to 4/5 as compared to 5/5 on the left.  X-
ray studies were negative.  The diagnosis was history of 
right hand injury with some easy fatigability and lack of 
endurance as well as some subjective weakness of all fingers 
on the right hand, as mentioned above.

At the time of his hearing before the Board, in May 2003, the 
veteran and his wife testified about the problems caused by 
his right thumb (and right hand) in carrying out activities 
of daily living.  They indicated that he was not under any 
current treatment for this disorder.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2004).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5224 provides for assignment of a 10 or 20 
percent rating based on ankylosis of the thumb.  A 10 percent 
rating is warranted for favorable ankylosis of the thumb and 
a 20 percent rating is warranted for unfavorable ankylosis of 
the thumb.  The note following this code states that 
consideration should also be given as to whether evaluation 
as amputation is warranted and whether additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  38 
C.F.R. § 4.71a, Diagnostic Code 5224.

Diagnostic Code 5152 provides for assignment of a 20 percent 
rating for amputation of the major thumb at the distal joint 
or through the distal phalanx.  A 30 percent rating is 
warranted for amputation of the major thumb at the 
metacarpophalangeal joint or through the proximal phalanx.  
Finally, a 40 percent rating is warranted for amputation of 
the major thumb with metacarpal resection.  38 C.F.R. § 
4.71a, Diagnostic Code 5152.

Diagnostic Code 5228 provides for assignment of a 10 percent 
rating for limitation of motion of the thumb when there is a 
gap of one to two inches (2.5 to 5.1 cm) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  A 20 percent rating is warranted for limitation of 
motion of the thumb when there is a gap of more than two 
inches (5.1 cm) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  38 C.F.R. § 
4.71a, Diagnostic Code 5228.

Analysis

The veteran maintains that his right thumb injury is severe 
enough to warrant a 20 percent rating for unfavorable 
ankylosis of the thumb under Diagnostic Code 5224.  He has 
stated that he has trouble performing most tasks with his 
right hand and has therefore had to use his nondominant left 
hand instead.  At the outset, the Board is constrained to 
point out that at present, service connection extends only to 
the right thumb.  Many of the veteran's complaints are 
focused on the difficulties he is having using his entire 
right hand; however to the extent such are distinguishable 
from his service-connected right thumb disorder, they may not 
be considered in the evaluation of his disability.

On both VA examinations the veteran displayed full range of 
motion of the thumb.  This motion, however, was with pain and 
easy fatigability.  Additionally, the veteran both lacked 
endurance and displayed decreased strength in his right hand 
as compared to his left hand.  However, the Board notes that 
even considering this evidence, which includes notation of 
decreased and weakened motion, or more difficulty in 
performing motion ranges of the right fingers and thumb, the 
veteran was still able to close his fingers and thumb to 
within 0.5 inches of the palm and/or apposing fingers, a 
degree of motion limitation insufficient to warrant 
assignment of a higher rating based on Diagnostic Codes 5224, 
5228.  The Board further emphasizes that limitation of 
finger/thumb motion of less than one inch (2.5 centimeters) 
in either direction is not considered disabling.  
Additionally, X-ray studies are consistent in showing no 
anatomic abnormality of the fingers or thumb on the right 
hand.

Although the October 2001 VA examiner noted a slight bony 
swelling deformity at the base of the right second and third 
metacarpals, the examiner did not opine such to be disabling.  
The competent medical evidence is consistent in showing 
objective evidence of weakness and fatigue but not 
unfavorable ankylosis of the fingers or thumb.  Although the 
veteran's movements are slow and uncomfortable, he does still 
retain some strength and movement of his right hand.  In 
addition, there is no evidence of wasting or atrophy and 
there have been no findings of arthritis.  Based on such 
medical evidence the Board finds no basis to assign a rating 
in excess of 10 percent for this disability under the Rating 
Schedule.  

The Board has considered whether there is any other basis for 
assigning a higher evaluation for this disability but has 
found none.  Moreover, the Board has considered the benefit 
of the doubt doctrine but finds that there is no approximate 
balance of positive and negative evidence such as to warrant 
its application.  The medical evidence preponderates against 
the veteran's claim of entitlement to a rating in excess of 
10 percent for residuals of injury to the right thumb.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
the disability are consistent with the assigned schedular 
evaluation.  In sum, there is no indication that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  




ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of injury to the right thumb is denied.



	                        
____________________________________________
	Nancy R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


